 

Exhibit 10.2

 

REVOLVING LINE OF CREDIT NOTE

 

$30,000,000.00

 

Salt Lake City, Utah

 

 

January 1, 2008

 

                FOR VALUE RECEIVED, the undersigned OVERSTOCK.COM, INC.
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 299 South Main, 9th Floor, Salt Lake City,
Utah, or at such other place as the holder hereof may designate, in lawful money
of the United States of America and in immediately available funds, the
principal sum of Thirty Million Dollars ($30,000,000.00), or so much thereof as
may be advanced and be outstanding, with interest thereon, to be computed on
each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

                As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

 

                (a)           “Business Day” means any day except a Saturday,
Sunday or any other day on which commercial banks in Utah are authorized or
required by law to close.

 

                (b)           “Daily LIBOR” means the fluctuating rate per annum
to apply to all or a portion of the outstanding principal amount of this Note
which bears interest determined in relation to LIBOR, as designated by Borrower,
based upon the Base LIBOR (as defined below) with respect to such rate.

 

                (c)           “Fixed Rate Term” means a period commencing on a
Business Day and continuing for 1, 2, 3, 6 or 12 months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
no Fixed Rate Term may be selected for a principal amount less than Five Hundred
Thousand Dollars ($500,000.00); and provided further, that no Fixed Rate Term
shall extend beyond the scheduled maturity date hereof.  If any Fixed Rate Term
would end on a day which is not a Business Day, then such Fixed Rate Term shall
be extended to the next succeeding Business Day.

 

                (d)           “LIBOR” means the rate per annum (rounded upward,
if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

 

LIBOR =

Base LIBOR

 

100% - LIBOR Reserve Percentage

 

                (i)            “Base LIBOR” means:

 

(A)          With respect to a LIBOR selection for a Fixed Rate Term, the rate
per annum for United States dollar deposits quoted by Bank as the Inter-Bank
Market Offered Rate, with the understanding that such rate is quoted by Bank for
the purpose of calculating effective rates of interest for loans making
reference thereto, on the first day of a Fixed Rate Term for delivery of funds
on said date for a period of time approximately equal to the number of days in
such Fixed Rate Term and in an amount approximately equal to the principal
amount to which such Fixed Rate Term applies.  Borrower

 

1

--------------------------------------------------------------------------------


 

understands and agrees that Bank may base its quotation of the Inter-Bank Market
Offered Rate upon such offers or other market indicators of the Inter-Bank
Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market;
and

 

(B)           With respect to a LIBOR selection based upon Daily LIBOR, the rate
per annum for United States dollar deposits, as the Inter-Bank Market Offered
Rate, with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, for
delivery of funds on such Business Day for a period of time equal to one
(1) month and in an amount approximately equal to the principal amount to which
such rate shall apply.  Borrower understands and agrees that Bank may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Bank in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

 

                (e)           “Prime Rate” means at any time the rate of
interest most recently announced within Bank at its principal office as its
Prime Rate, with the understanding that the Prime Rate is one of Bank’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Bank may designate.

 

INTEREST:

 

                (a)           Interest.  The outstanding principal balance of
this Note shall bear interest (computed on the basis of a 360-day year, actual
days elapsed) either (i) at a fixed rate per annum determined by Bank to be one
percent (1.00%) above LIBOR in effect on the first day of an applicable Fixed
Rate Term, or (iii) at a fluctuating rate per annum determined by Bank to be one
half of one percent (.50%) above Daily LIBOR in effect on each Business Day a
change in Daily LIBOR is announced within Bank.  With respect to each LIBOR
selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term, if applicable thereto, and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

 

                (b)           Selection of Interest Rate Options.  At any time
any portion of this Note bears interest determined in relation to LIBOR, it may
be continued by Borrower at the end of the Fixed Rate Term, if applicable
thereto, so that all or a portion thereof bears interest determined in relation
to Daily LIBOR or LIBOR and for a new Fixed Rate Term if designated by
Borrower.  At such time as Borrower requests an advance hereunder or wishes to
select a LIBOR or Daily LIBOR option for all or a portion of the outstanding
principal balance hereof, and at the end of any Fixed Rate Term, Borrower shall
give Bank notice specifying: (i) the interest rate option selected by Borrower;
(ii) the principal amount subject thereto; and (iii) if applicable, the length
of the applicable Fixed Rate Term.  Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
a LIBOR selection for a Fixed Rate Term (A) if requested by Bank, Borrower
provides to Bank written confirmation thereof not

 

2

--------------------------------------------------------------------------------


 

later than three (3) Business Days after such notice is given, and (B) such
notice is given to Bank prior to 10:00 a.m. on the first day of the Fixed Rate
Term, or at a later time during any Business Day if Bank, at it’s sole option
but without obligation to do so, accepts Borrower’s notice and quotes a fixed
rate to Borrower.  If Borrower does not immediately accept a fixed rate when
quoted by Bank, the quoted rate shall expire and any subsequent LIBOR request
from Borrower for a Fixed Rate Term shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Daily LIBOR interest
selection for such advance or the principal amount to which such Fixed Rate Term
applied.

 

                (c)           Taxes and Regulatory Costs.  Borrower shall pay to
Bank immediately upon demand, in addition to any other amounts due or to become
due hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR or Daily
LIBOR, and (ii) future, supplemental, emergency or other changes in the LIBOR
Reserve Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR or Daily LIBOR
to the extent they are not included in the calculation of LIBOR or Daily LIBOR. 
In determining which of the foregoing are attributable to any LIBOR or Daily
LIBOR option available to Borrower hereunder, any reasonable allocation made by
Bank among its operations shall be conclusive and binding upon Borrower.

 

                (d)           Payment of Interest.  Interest accrued on this
Note shall be payable on the last day of each month, commencing January 31,
2008.

 

(e)           Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

BORROWING AND REPAYMENT:

 

                (a)           Borrowing and Repayment.  Borrower may from time
to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on January 1, 2010.

 

                (b)           Advances.  Advances hereunder, to the total amount
of the principal sum stated above, may be made by the holder at the oral or
written request of (i) David Chidester or Lisiate (Rich) Paongo or Jason
Lindsey, any one acting alone, who are authorized to request advances and direct
the disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with

 

3

--------------------------------------------------------------------------------


 

respect to advances deposited to the credit of any deposit account of any
Borrower, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of each Borrower regardless of the fact
that persons other than those authorized to request advances may have authority
to draw against such account.  The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by any
Borrower.

 

                (c)           Application of Payments.  Each payment made on
this Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.  All payments credited to principal shall
be applied first, to the outstanding principal balance of this Note which bears
interest determined in relation to Daily LIBOR, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR for a Fixed Rate Term, with such payments applied to the
oldest Fixed Rate Term first.

 

PREPAYMENT:

 

                (a)           Daily LIBOR.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to Daily LIBOR
at any time, in any amount and without penalty.

 

                (b)           LIBOR for Fixed Rate Term.  Borrower may prepay
principal on any portion of this Note which bears interest determined in
relation to LIBOR for a Fixed Rate Term at any time and in the minimum amount of
Five Hundred Thousand Dollars ($500,000.00); provided however, that if the
outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof.  In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the Fixed Rate Term applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such Fixed Rate Term matures,
calculated as follows for each such month:

 

                                                       (i)          Determine
the amount of interest which would have accrued each month on the amount prepaid
at the interest rate applicable to such amount had it remained outstanding until
the last day of the Fixed Rate Term applicable thereto.

 

                                                    (ii)          Subtract from
the amount determined in (i) above the amount of interest which would have
accrued for the same month on the amount prepaid for the remaining term of such
Fixed Rate Term at LIBOR in effect on the date of prepayment for new loans made
for such term and in a principal amount equal to the amount prepaid.

 

                                                 (iii)          If the result
obtained in (ii) for any month is greater than zero, discount that difference by
LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two

 

4

--------------------------------------------------------------------------------


 

percent (2.0%) above the Prime Rate in effect from time to time (computed on the
basis of a 360-day year, actual days elapsed).  Each change in the rate of
interest on any such past due prepayment fee shall become effective on the date
each Prime Rate change is announced within Bank.

 

EVENTS OF DEFAULT:

 

                This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of February 13, 2004, as amended from time to time (the “Credit Agreement”). 
Any default in the payment or performance of any obligation under this Note, or
any defined event of default under the Credit Agreement, shall constitute an
“Event of Default” under this Note.

 

MISCELLANEOUS:

 

                (a)           Remedies.  Upon the occurrence of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
each Borrower, and the obligation, if any, of the holder to extend any further
credit hereunder shall immediately cease and terminate.  Each Borrower shall pay
to the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

                (b)           Obligations Joint and Several.  Should more than
one person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

 

                (c)           Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of Utah.

 

                IN WITNESS WHEREOF, the undersigned has executed this Note as of
the date first written above.

 

OVERSTOCK.COM, INC.

 

By:

/s/ David K. Chidester

 

 

Title:

Senior Vice President, Finance

 

5

--------------------------------------------------------------------------------